|                  |[pic]                                    |                   |
|                  |Court of Appeals                         |                   |
|                  |First District of Texas                  |                   |
|                  |301 Fannin Street                        |                   |
|                  |Houston, Texas 77002-2066                |                   |
|Sherry Radack     |                                         |Christopher A.     |
|Chief Justice     |                                         |Prine              |
|                  |                                         |Clerk of the Court |
|Terry Jennings    |                                         |                   |
|Evelyn Keyes      |                                         |Janet Williams     |
|Laura Carter      |                                         |Chief Staff        |
|Higley            |                                         |Attorney           |
|Jane Bland        |                                         |                   |
|Michael Massengale|                                         |Phone:             |
|Harvey Brown      |                                         |713-274-2700       |
|Rebeca Huddle     |                                         |Fax:               |
|Russell Lloyd     |                                         |713-755-8131       |
|Justices          |                                         |                   |
|                  |                                         |www.txcourts.gov/1s|
|                  |                                         |tcoa.aspx          |

                              December 16, 2015

Brazoria County District Clerk's Office
Brazoria County District Clerk
111 E. Locust St., Ste 500
Angleton, TX 77515
* DELIVERED VIA E-MAIL *




RE:   Court of Appeals Numbers:  01-15-00709-CR;   01-15-00710-CR and 01-15-
      00711-CR
           Trial Court Case Number:  74428, 74429 and 74430

Style:      Robert James Martin III v. The State of Texas

Attn: Exhibit Clerk- Kathleen McDougald

      Pursuant to (the trial court’s/this Court’s) November 30, 2015  order,
 Exhibits 2, 3 and 8 were ordered filed for our review.

      Pursuant to 1997 Supreme Court Order B.4, Exhibits  2,  3  and  8  are
being returned to the District Clerk’s Office.

                                       Sincerely,

                                       [pic]
                                       Christopher A. Prine, Clerk of
                                       the Court


                                       By Ora Patterson, Deputy Clerk


** PLEASE SIGN AND RETURN TO THE FIRST COURT OF APPEALS. **


Received by:                                        Date:

|    |                                                                    |

|cc: |Court Reporter 149th District Court (DELIVERED VIA E-MAIL)          |
|    |Judge 149th District Court (DELIVERED VIA E-MAIL)                   |
|    |Robin Rios (DELIVERED VIA E-MAIL)                                   |
|    |David P. Bosserman (DELIVERED VIA E-MAIL)                           |
|    |David  Michael Ryan (DELIVERED VIA E-MAIL)                          |